Citation Nr: 0110663	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for a thoracic back 
disorder, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1969 to 
October 1969 and from November 1972 to September 1996.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

While this case was undergoing remand development on these 
issues, a 10 percent rating was assigned for hypertension.  
As the appellant has not withdrawn that matter from 
consideration, it remains in appellate status.


FINDINGS OF FACT

1. The veteran's thoracic back disorder currently is 
manifested mainly by subjective complaints of increased 
pain.  The veteran has some limitation of the range of 
motion that is not, overall, more than moderate in degree.

2.  There is characteristic pain on motion in the mid back, 
without spasm, motor or sensory loss, and no muscle 
atrophy is clinically established.  There is no fracture 
of a vertebral body demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's thoracic back disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and 
Diagnostic Codes 5285, 5288, 5291, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the time this case was in appellate status, a new law 
was passed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  This law provides some notice 
requirements as well as other requirements that the VA has in 
developing claims.  In this case appropriate notice has been 
given, examinations have been conducted as needed, and the 
Board may proceed without prejudice to the appellant.  The 
appellant has been notified in the statement of the case and 
any supplemental statements of the case, notice letters, and 
rating actions of the items needed to allow the claim.  
Moreover, examinations have been conducted.  There is no 
indication that there are additional records available that 
might be sought as to this issue which would have bearing on 
the outcome of this matter.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

As indicated above, under 38 U.S.C.A. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 U.S.C.A. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

The veteran's low back disorder has been evaluated under the 
provisions of Diagnostic Code 5291, and given a 10 percent 
disability rating.  Diagnostic Code 5291, relating to 
limitation of motion of the dorsal spine, provides that 
slight limitation of motion of the dorsal spine warrants a 
noncompensable disability evaluation.  Where there is 
moderate or severe limitation of motion of the dorsal spine, 
a 10 percent disability evaluation is applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.

In addition, the Board will consider DC 5293, for 
intervertebral disc syndrome, and DCs 5285 and 5288.  A VA 
General Counsel's opinion, VAOPGCPREC 36-97 (December 12, 
1997) provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, and that the provisions of 
38 C.F.R. §§ 4.40, 4.45, described supra, are applicable to 
ratings under Code 5293.  Under DC 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating is warranted when the syndrome is pronounced with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Under DC 5288, a 20 percent rating is warranted for favorable 
ankylosis of the dorsal spine; a 30 percent rating is 
warranted for unfavorable ankylosis of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5288.  Under DC 5285, 
ratings can be assigned for fractures of vertebral bodies.  
No fracture has been demonstrated so this code is not for 
application.

As aforementioned, in the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In October 1996, the appellant was granted service connection 
for a thoracic back disorder; a 10 percent evaluation was 
assigned.  That rating has remained in effect since that 
time.  In this decision, the Board is cognizant of the fact 
that this appeal arises from the appellant's dissatisfaction 
with his initial rating following the grant of service 
connection for a low back disorder.  In such a case, the 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Board finds that the preponderance of the 
evidence of record during the appeal period is against 
separate disability ratings in excess of ten percent for the 
appellant's low back disorder.

While in service, the appellant underwent an x-ray 
examination in February 1995, which revealed minimal thoracic 
scoliosis, otherwise unremarkable.  Low thoracic back pain 
was noted upon examination in April 1995.  A May 1995 bone 
scan revealed no abnormalities, although the appellant 
complained of pain in the T8-T9 region.

The most current evidence of the present level of disability 
in the appellant's July 2000 VA spine examination.  At that 
time, no fixed deformity, postural abnormality, or 
significant muscle spasm was noted.  The veteran was able to 
forward flex to 113 degrees, extend backward to 36 degrees, 
and laterally flex to the right to 24 degrees and flex to the 
left to 18 degrees.  The examining physician indicated the 
veteran experienced increased functional loss due to pain, 
fatigue and weakness "of a minor degree."  He diagnosed the 
veteran with degenerative joint disease of the lumbosacral 
spine with slight loss of function due to pain.  There was no 
particular diagnosis as to the service connected thoracic 
spine.  Subsequent x-ray suggested minimal height loss along 
the left aspect of the T5 vertebral body.  No height loss was 
noted on lateral view.  There was no evidence of sensory or 
motor loss and no muscle atrophy.  The veteran's gait was 
normal.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is less 
than moderated in terms of the limitation of his forward 
flexion, his extension, and his lateral rotation.  There is 
normal forward flexion and backward extension, and only 
moderate loss of lateral flexion.  This is not moderate 
overall limitation of motion.  This view is reinforced by the 
overall opinion that the chronic low back condition resulted 
in only "slight loss of function" at the time of the 
examination.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  It is the Board's reading 
of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
mid back disorder are contemplated in the rating for slight 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide a basis for the assigning of a 
separate or increased disability rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows 
objective evidence that the requirements for a 20 percent 
evaluation for the service connected back disorder are not 
met.  There is no ankylosis, there is no evidence of spasm, 
there is no vertebral body fracture, and a 10 percent rating 
is for assignment of severe limitation of motion of the 
thoracic spine.

Further, there is no evidence that the appellant has moderate 
intervertebral disc syndrome with recurring attacks to 
warrant a higher evaluation under DC 5293.  There is no 
evidence of neurological changes caused by the service 
connected disorder.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the mid back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's mid back 
disability has not required frequent periods of 
hospitalization.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the back disability than that commensurate with the 
assigned 10 percent rating.  Therefore, the regular schedular 
standards, with the 10 percent evaluation currently assigned, 
adequately compensate the appellant for any adverse 
industrial impact caused by his back disability.

The Board has considered the veteran's statements that his 
low back disorder is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


ORDER

An increased disability evaluation for the veteran's mid back 
disorder is denied.


REMAND

As set forth above, there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, at the time of his July 2000 VA examination for 
hypertension, the appellant indicated that he was being 
treated by Dr. Herdin.  However, such treatment records from 
Dr. Herdin have not been associated with the claims file.  
These treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
cannot be made without consideration of the evidence.

Moreover, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the 
appellant to determine the dates of 
treatment from Dr. Herdin, and to 
obtain appropriate release forms so 
that the records might be obtained.  
He is notifed that should he so 
desire, he is free to contact the 
doctor and arrange to have the records 
sent to the RO.  To the extent there 
is an attempt to obtain records that 
is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2.	Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.   

3.	The RO should then readjudicate the 
appellant's claim of entitlement to an 
increased evaluation for hypertension.  
If the benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome in this matter by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



